Order filed May 10, 2012




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-01020-CR
                                   ____________

                      CHRISTEN LEE SHANEHCHIAN, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                      On Appeal from the Co Crim Ct at Law No 6
                                Harris County, Texas
                           Trial Court Cause No. 1689765


                                        ORDER

      A motion to supplement the record on appeal with State's Exhibit No. 3, a DVD,
was filed in this Court on March 26, 2012. On March 26, 2012 the Court ordered the
Clerk of the County Criminal Court at Law No. 6 to file the exhibit with this Court on or
before April 9, 2012. Although the exhibit was filed with this Court on April 9, 2012, the
Court inadvertently issued as second order on May 7, 2012 for the exhibit to be filed.
Because the exhibit was previously filed with the Court, we WITHDRAW our May 7,
2012 order as moot.

                                     PER CURIAM